Action for a permanent injunction restraining defendants from picketing the places of business of plaintiff’s customers. Order denying plaintiff’s motion for an injunction pendente lite, without prejudice, and granting defendants’ cross-motion to dismiss the complaint on the ground that it does not state facts sufficient to' constitute *771a cause of action, with leave to serve an amended complaint, affirmed, with ten dollars costs and disbursements; the amended complaint to be served within ten days from the entry of the order hereon. We are of opinion that this is a ease involving and growing out of a labor dispute within the provisions of section 876-a, subdivision 10, of the Civil Practice Act, and the plaintiff cannot obtain relief without complying with that section. To the extent indicated, there is no deprivation of the court’s jurisdiction. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.